 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 353 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2004 
Mr. Wexler (for himself, Mr. Whitfield, Ms. Granger, Mr. English, Mr. Aderholt, and Mr. Gutknecht) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress regarding the visit to the United States of Turkish Prime Minister Recep Tayyip Erdogan beginning January 26, 2004. 
 
Whereas for more than 50 years a strategic partnership has existed between the United States and Turkey which has been of significant political, economic, cultural, and strategic benefit to both nations; 
Whereas the United States and Turkey share common ideals and a clear vision for the 21st century, where freedom and democracy are the foundations for peace, prosperity, and progress; 
Whereas Turkey has demonstrated its unequivocal support for the war against terrorism throughout the world, and has called for the international community to unite against this scourge; 
Whereas Turkey organized and commanded the International Security Assistance Force in Kabul, Afghanistan from June 2002 to February 2003; 
Whereas Turkey became the first predominantly Muslim nation to authorize sending up to 10,000 peacekeepers to Iraq in October 2003, when the Turkish Parliament voted to do so even before a United Nations resolution on this issue was adopted; 
Whereas the two terrorist bombings in Turkey on November 15, 2003, and November 20, 2003, although intended to create a wedge between Turkey and the West, drew the United States and Turkey even closer together; 
Whereas the Turkish Government immediately condemned the terrorist attacks in the strongest possible terms, detained the perpetrators, and quickly brought them to justice; 
Whereas Turkey has made its bases in Incirlik available to the United States as a transit point for American troops in Iraq returning to the United States; 
Whereas Turkey has been a valued member of the North Atlantic Treaty Organization since 1952, serving as the southeastern flank of the Transatlantic alliance throughout the Cold War; 
Whereas the United States has always and will continue to support Turkey’s accession to the European Union; 
Whereas Turkey and Israel, the only democracies in the Middle East, established diplomatic relations in 1949, and have a multifaceted and thriving relationship; 
Whereas the upcoming historic visit to the United States of Turkey’s Prime Minister Recep Tayyip Erdogan is another significant step in broadening and deepening the friendship and cooperation between the United States and Turkey; and 
Whereas Turkish Prime Minister Recep Tayyip Erdogan will bring a strong message from the Turkish people that Turkey will continue to support the United States campaign against international terrorism and efforts to rebuild and bring democracy and stability to Afghanistan and Iraq: Now, therefore, be it 
 
That the Congress— 
(1)offers its warmest welcome to Prime Minister Recep Tayyip Erdogan upon his visit to the United States from January 26 through 31, 2004; 
(2)asks Prime Minister Recep Tayyip Erdogan to communicate to the people of Turkey the continuing support of the Congress and of the American people;  
(3)recognizes that the visit of Prime Minister Recep Tayyip Erdogan to the United States is a significant step toward broadening and deepening the strategic partnership, friendship, and cooperation between the United States and Turkey; and  
(4)thanks Prime Minister Recep Tayyip Erdogan and the Government and people of Turkey for assuming command and leading the International Security Assistance Force in Kabul and for their humanitarian and medical assistance in Afghanistan and post-war Iraq, as well as for their willingness to contribute to international peace, stability, and prosperity, especially in the greater Middle East region. 
 
